Citation Nr: 0602598	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected bronchial asthma.

2.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
January 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent evaluation for bronchial asthma, effective 
May 14, 2001, and denied service connection for chronic 
obstructive pulmonary disease (COPD) and for sleep apnea, 
each claimed as secondary to service-connected bronchial 
asthma.  The veteran filed a notice of disagreement (NOD) in 
October 2001 with the denials of service connection for COPD 
and sleep apnea, and the initial 30 percent rating assigned 
for bronchial asthma.  The RO issued a statement of the case 
(SOC) in November 2001, and re-sent that document to the 
veteran's most recent address of record in October 2002.  The 
veteran filed a substantive appeal in November 2002.

In August 2004, the Board denied service connection for COPD, 
as secondary to service-connected bronchial asthma; hence, 
that issue is no longer before the Board.  Also in August 
2004, the Board remanded to the RO the issues of entitlement 
to service connection for sleep apnea, as secondary to 
service-connected bronchial asthma, and entitlement to an 
initial rating greater than 30 percent for bronchial asthma.  
After completing the requested action on each claim, the RO 
continued the denial of each claim (as reflected in an August 
2005 supplemental SOC (SSOC)), and returned these matters to 
the Board for further appellate consideration.  

As the claim pertaining to bronchial asthma involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

As explained in more detail, below, the Board has expanded 
the claim for service connection for sleep apnea, consistent 
with the record and what the RO has actually adjudicated.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Sleep apnea was not shown in service, and the only 
medical opinion to address the etiology of the veteran's 
sleep apnea weighs against the claim.
 
3.  Since the May 14, 2001, effective date of the grant of 
service connection, the veteran's bronchial asthma has been 
characterized by FEV-1 of no less than 56.6 percent of 
predicated, and has not required monthly visits to a 
physician for care of exacerbations or intermittent courses 
of systemic corticosteroids (at least three a year). 


CONCLUSION OF LAW

1.  The criteria for service connection for sleep apnea, to 
include as secondary to service-connected bronchial asthma, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).

2.  The criteria for an initial rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

Through May 2001, June 2001, August 2004, February 2005 and 
June 2005 notice letters, the November 2001 2003 SOC, and an 
August 2005 SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.

The Board also finds that the June 2001, August 2004, and 
February 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO obtain and consider evidence, and 
invited the veteran to submit any additional evidence in his 
possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the August 2001 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claims were fully 
developed at the time of the most recent adjudication.  As 
indicated above, the November 2001 SOC as well as the August 
2005 SSOC notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the June 2001, August 2004 and February 2005 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical and personnel records have been obtained and 
associated with the claims file.  All identified post-service 
VA treatment records have been obtained.  As indicated below, 
the RO has obtained outpatient treatment reports dated July 
1997 to August 2004 from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  The RO has further obtained 
private treatment records from The Renaissance Family 
Practice dated from July 1999 to May 2001; records from 
Allegheny Valley Hospital, dated from February 2001 to March 
2001; and records from University of Pittsburgh Medical 
Center, dated in February 2001. The RO also arranged for the 
veteran to undergo VA examinations in July 2001 and June 2005 
and the reports of those examinations are of record.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  The veteran has submitted 
several statements and copies of reference material in 
support of his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional, existing records 
pertinent to either claim on appeal that need to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Service connection for sleep apnea, to include as 
secondary to
service-connected bronchial asthma

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
during service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In this case, the veteran's service medical records reflect 
no complaints, findings, or diagnosis of any sleep 
difficulties.  In a July 1998 report of medical history, the 
veteran noted that he had chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in the chest and 
chronic cough.  However, he noted that he had not had 
frequent trouble sleeping and had not ever been a 
sleepwalker.  A September 1998 Medical Board report reflects 
that the veteran's complained of nocturnal wheezing at least 
one to two nights per week that was relieved by Proventil 
spray.  The diagnosis was bronchial asthma.
 
A January 2001 Family Renaissance practice record reflects 
that the veteran was concerned about sleep apnea.  He stated 
that he had a longstanding problem with parasomnias including 
sleep talking and unusual motor movements in his sleep, but 
did not sleep walk.  Also, he had a long time snoring 
problem.  The veteran's girlfriend reported that over the 
last several months, the veteran had increasing numbers of 
apneic episodes during sleep requiring her to forcefully 
awaken him at night.  The veteran reported that he was 
exhausted upon awakening, and felt as if he did not sleep.  
He stated that his symptoms had increased to the point that 
he fell asleep at a red light once and he fell asleep in his 
boss's office while she was talking to him.  The assessment 
was sleep apnea and asthma.

A February 2001 University of Pittsburgh medical record 
reflects that the veteran underwent a sleep study.  The 
impression included severe obstructive sleep apnea with 
hypersomnolence and other related sleep disordered breathing 
findings.  

A May 2001 Family Renaissance medical record reflects the 
veteran's report that he was trying to get his asthma and 
sleep apnea to be declared service-related conditions.  When 
asked why he thought they were service related, the veteran 
responded that he never had asthma until after he developed 
pneumonia in service.  The physician noted that she explained 
to him that his asthma was probably not due to a single 
episode of pneumonia, but probably to an underlying genetic 
predisposition.  The veteran believed that the temporal 
relationship should prove his case.  The physician also noted 
that the veteran would like for her to tell him that his 
sleep apnea is because of his asthma which would then also 
make it a service related condition.  The assessment was 
sleep apnea and persistent pulmonary symptoms.

In an October 2002 letter, the veteran stated that he was 
appealing his denial for service connection for sleep apnea 
secondary to his service-connected asthma. 

A June 2005 VA examination report reflects that the examiner 
reviewed the claims file prior to the examination and noted 
the veteran's complaints of nocturnal wheezing from his 
service medical records.  The examiner noted that the veteran 
underwent a sleep study in February 2001 that revealed marked 
degree of obstructive sleep apnea.  The veteran's current 
sleep pattern was seven to hours of sleep a night with no 
problems with sleep initiation.  He was awakened about four 
to five times through the night; however, he was able to fall 
asleep immediately.  The impression and diagnosis was that 
the veteran had a history of asthma and significant severe 
sleep apnea.  The examiner opined that it was not likely that 
the sleep apnea was related to or exacerbated by asthma.

After careful review of the pertinent medical evidence in 
light of the governing legal authority, the Board finds that 
service connection for sleep apnea as secondary to service-
connected bronchial asthma, is not warranted.

Clearly, there is objective medical evidence showing a 
current diagnosis of sleep apnea.  However, the record 
presents no basis for any finding that such disability is 
medically related to any incident of the veteran's active 
military or the veteran's service-connected bronchial asthma.  
As noted above, sleep apnea was not present in service or for 
many years thereafter.  Moreover, in the only medical opinion 
to address the etiology of current sleep apnea, the July 2005 
VA examiner opined that it was not likely that the sleep 
apnea was related to or exacerbated by asthma.  The Board 
also points out that neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that actual supports a 
finding of an etiological relationship between either service 
service-connected bronchial asthma. 

In connection with the claim, the Board has considered the 
assertions of the veteran and his representative.  However, 
as neither individual is shown to be other than a layperson 
without the appropriate medical training and expertise, 
neither is therefore competent provide a probative opinion on 
a medical matter-such as the source of current sleep apnea.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board concludes that the claim 
for service connection for sleep apnea as secondary to 
service-connected bronchial asthma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable to the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





III.  Initial rating in Excess of 30 Percent for Bronchial 
Asthma

A.  Background

Service medical records reflect numerous complaints of 
shortness of breath and wheezing and diagnoses of bronchial 
asthma.  A July 1997 VA outpatient record reflects that the 
veteran complained of sore throat, cough with expectoration, 
and wheezing.  The assessment was pneumonia and bronchial 
asthma.  Medications included use of an Albuterol inhaler, 
four times daily and an Azmacort inhaler, six times daily.  
In June 1998, pulmonary function testing revealed an FEV-1 of 
56.6-percent predicated

In a July 1998 report of medical history, the veteran noted 
that he was taking Proventil and Azmacort.  The examiner 
commented that the veteran had asthma, extrinsic, history of 
pneumonia, chronic dyspnea with no history of 
intubation/nebulizer.

A September 1998 Medical Board report reflects that the 
veteran had adult onset asthma that began in 1994, following 
pneumonia.  His medications included Azmacort and Proventil.  
The veteran complained of nocturnal wheezing at least one to 
two nights per week that was relieved by Proventil spray.  He 
developed shortness of breath and wheezing when running one 
mile, often made worse by changing environmental conditions.  
Other than pulmonary symptoms, shortness of breath, pressure 
in the chest, cough and chronic dyspnea, the veteran's review 
of systems was noncontributory.  Pulmonary function tests 
showed moderate obstructive ventilatory defect with a 
possible mild restrictive ventilatory defect that had been 
unresponsive to inhaled steroids and bronchodilator therapy.  
The diagnosis was bronchial asthma precipitated by changing 
environmental conditions, exercise and protective respirators 
and/or mask.
 
A July 1999 private medical record from Renaissance Family 
practice reflects that the veteran was a new patient 
complaining of abdominal pain and some mild shortness of 
breath.  He gave a history of asthma and a Proventil inhaler, 
which he had not used lately.  On examination, his lungs were 
clear and there was no wheezing on forced expiration.  The 
physician assessed asthma, mild flare-up and environmental 
allergies.

A September 2000 University of Pittsburgh Medical Center 
record reflects that the veteran complained of increasing 
cough, congestion-type symptoms as well as progressive 
wheezing.  The record noted that the veteran was previously 
seen for an asthmatic attack and was given an Albuterol 
inhaler and prednisone taper doses. The veteran was started 
on prednisone again in addition to an Atrovent inhaler

An October 2000 Renaissance Family practice record reflects 
that the veteran stated that on the whole he was doing 
better, but he still had a cough, especially at nighttime, 
some dyspnea on exertion and chest tightness fairly 
consistently.  He had not been on inhaled steroids for about 
two years. The assessment was asthma, and he was started on a 
Pulmicort Turbuhaler, every 12 hours; an Atrovent metered-
dose inhaler twice daily, and Proventil, as needed.

A July 2001 VA examination report reflects that the veteran's 
current medications were Flovent, Serevent, Retrovent, 
Albuterol, and Prednisone with tapering doses two to four 
times per year.  The veteran stated that he had a periodic 
cough, which had decreased with the initiation of the Flovent 
inhaler.  He reported being diagnosed with sleep apnea in 
February 2001 and his cough has slowly resolved with oxygen 
therapy and the BiPAP for the sleep apnea.  Current treatment 
consisted of inhalers along with periodic requirement for 
prednisone and albuterol inhalation treatments with severe 
exacerbations.  The veteran reported increased fatigue 
secondary to sleep apnea and asthma.  The diagnosis was 
asthma, mild, exercise and environmentally induced.  
Pulmonary Function Tests revealed mild obstructial disease 
pattern, FVC was 2.85 or 58 percent predicated, FEV1 was 2.32 
or 56 percent of predicated, and FEV1/FVC was 81 percent.    

A June 2005 VA examination report reflects that veteran 
reiterated prior assertions as to his diagnosis of asthma, 
his symptoms and the effects of weather changes.  Current 
medications included Advair, Albuterol, Flonase, Zantac and 
MVI.  Pulmonary function tests were essentially normal with 
an FVC of 4.38 or 88 percent predicated and FEV1 of 3.74 or 
95 percent predicated and an FEV 1 of 85.  The examiner 
commented these were essentially normal studies especially in 
comparison to the July 2001 study.  The diagnosis noted that 
the veteran had a history of asthma, significant severe sleep 
apnea and his asthma was stable.  The veteran admitted to 100 
percent positive change in symptoms since using a CPAP.  The 
examiner opined that it was not likely that the sleep apnea 
was related to or exacerbated by asthma.  The veteran denied 
hospitalizations or emergency care visits for breathing 
problems since 1993/1994.  The examiner also noted that the 
veteran stated that he was last on steroids approximately one 
year earlier, and typically had one course of steroids per 
year for asthma symptoms.  

B.  Analysis


Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct period of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

As noted above, an August 2001 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
raring for bronchial asthma, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).  Such evaluation was made 
effective from May 14, 2001, the date the claim was received.  

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy. A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is assigned where FEV-1 
is in the range from 40 to 55 percent of predicted value, or; 
the ration of FEV-1 to forced vital capacity (FVC) is in the 
range from 40 through 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or: 
intermittent (at least three per year) causes a systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for pronounced asthma where FEV-1 is less than 40 
percent of predicted value, or; the ration of FEV-1 to FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; which requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications. 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

Considering the evidence of record in light of the above 
criteria, the Board finds that the criteria for an initial 
rating greater than 30 percent for service-connected 
bronchial asthma have not been met at any time since the May 
14, 2001 effective date of the grant of service connection 
for that disability.

In this case, the findings pertaining to the veteran's 
bronchial asthma closely correlate to the criteria for a 30 
percent, but no higher, rating. Specifically, the medical 
evidence of record fails to establish that the veteran's 
bronchial asthma is manifested by FEV-1 of less than 56 
percent of predicted value; the ratio of FEV-1/FVC of less 
than 56 percent; monthly visits to a physician for required 
care of exacerbations; or intermittent courses of systemic 
corticosteroids.  Rather, the veteran's most severe findings 
include FEV-1 of 56.6 percent of predicted value and a course 
of systemic corticosteroids once a year.  As such, the Board 
finds that the overall disability picture does not more 
nearly approximate the criteria for a rating greater than 30 
percent for chronic bronchial asthma under the rating 
criteria.  38 C.F.R. § 4.7 (2005). 

As a final note, the Board points out that a review of the 
record, as a whole, reveals that the veteran's management of 
his asthma appears to have, in fact, improved over time, with 
less frequent attacks and milder exacerbations since the 
grant of service connection.  Since, at no time since the 
effective date of the grant of service connection has the 
service-connected disability been more disabling than as 
currently rated, "staged rating," pursuant to Fenderson, is 
not warranted.  

For all the foregoing reasons, the Board concludes that the 
claim for an initial rating in excess of 30 percent for 
bronchial asthma must be denied.  As the preponderance of the 
competent evidence is against the claim for a higher rating, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea, to include as secondary 
to service-connected bronchial asthma, is denied.

An initial rating in excess of 30 percent for bronchial 
asthma is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


